Citation Nr: 1010731	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-36 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case was subsequently transferred 
to the RO in Oakland, California.  

The issue of entitlement to an initial compensable disability 
rating for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Tinnitus was not incurred in service. 


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that 
tinnitus is related to his service with the United States 
Army from July 1967 to February 1969.  Specifically, the 
Veteran asserts that he was exposed to excessive noise in 
service while providing ambulance and medical support for a 
rifle firing range in Camp Casey, Korea in February 1968.  
The Veteran attributes his current tinnitus to this acoustic 
trauma.  

Factual Background

A brief review of the history of this appeal is as follows.  
At a pre-induction examination in October 1966 audiological 
examination was normal and the Veteran's "ears - general" 
were reportedly normal.  The Veteran also denied "ear, nose, 
or throat trouble" and "hearing loss" in an October 1966 
"Report of Medical History."  Upon separation examination 
in January 1969 the Veteran's "ears - general" were also 
normal but audiological examination was not done as the 
equipment was not functioning.  In an October 1966 "Report 
of Medical History" the Veteran also denied "ear, nose, or 
throat trouble" and "hearing loss."   

Approximately 38 years after his discharge from service the 
Veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus.  In connection with this 
claim the Veteran submitted an October 2007 statement from 
Dr. P.C.R. who opined that the Veteran's hearing loss and 
tinnitus were more likely than not caused by the many hours 
of providing medical services at an M-14 firing range in 
Korea and supporting the Artillery mission in Korea.

The Veteran was afforded a VA audiological examination in 
February 2008.  This examination showed a history of tinnitus 
for the past 30 years as well as a diagnosis of mild to 
moderate sensorineural hearing loss.  The February 2008 
examiner indicated that the claims file was not available for 
review and suggested that a certified audiologist review the 
examination report and the Veteran's claims file for an 
opinion on whether the Veteran's hearing loss and tinnitus 
were related to military service.  This examiner noted that 
the Veteran had hypertension, diabetes, and presbycuasis 
which could contribute to hearing loss.  

In June 2008, a VA certified audiologist reviewed the claims 
file.  She noted that service treatment records shows normal 
hearing upon enlistment in October 1966.  She also noted that 
audiological testing upon separation examination in January 
1969 could not be completed due to malfunctioning equipment.  
Therefore, the examiner opined that it was at least as likely 
as not that the Veteran's hearing loss was caused by noise 
exposure in the military and aggravated by presbyacusis and 
other medical problems.  However, the June 2008 VA examiner 
also opined that the Veteran's claim for service connection 
for tinnitus was not supported by the record as there was no 
evidence in the service treatment records to support the 
claim for tinnitus.  The June 2008 examiner opined that the 
Veteran's tinnitus was more likely related to current medical 
problems/medications and presbyacusis.  The examiner added 
that this was based on the Veteran's case history, 
configuration of the audiogram and review of the claims 
folder.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Analysis

Given the evidence of record, the Board finds that service 
connection for tinnitus is not warranted.  First, the 
Veteran's service treatment records are negative for 
complaints of tinnitus and there is no medical evidence of 
tinnitus in the claim file until October 2007, approximately 
38 years after the Veteran's military service.

The Board has considered the Veteran's report at the February 
2008 VA examination of ringing in the ears for 30 years and 
notes that the Veteran is competent to report such symptoms.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Notwithstanding, the Veteran's report is not supported by the 
overall objective evidence of record.  There was no mention 
of tinnitus during service and the Veteran denied problems 
with his ears at separation.  

While Dr. P.C.R. opined that the Veteran's tinnitus was 
related to his military service, that physician's letter does 
not cite the clinical evidence from service or otherwise 
provide a rationale for the opinion expressed.  Among the 
factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444 (2000). 

The Board finds that the conclusion presented by Dr. P.C.R. 
is not as probative as the June 2008 VA examiner's opinion, 
because it does not match the thoroughness of rationale 
presented in that opinion.  The VA examiner specifically 
cited the Veteran's history, audiological testing and a 
review of the claims folder as the basis for the opinion that 
tinnitus was not related to service.  The June 2008 VA 
audiologist's opinion more probatively weighs against the 
claim of entitlement to service connection for tinnitus.

The Board acknowledges the statements from the Veteran 
asserting that his tinnitus is causally linked to his 
service.  While the Veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The competent medical evidence in this case weighs against 
the claim.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for tinnitus, and the appeal is denied.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2008.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

ORDER

Service connection for tinnitus is denied.


REMAND

With regard to the claim for an initial compensable 
disability rating for service-connected bilateral hearing 
loss, the Board finds that the medical evidence is inadequate 
for rating purposes.  The Veteran was afforded a VA audiology 
examination in connection with his claim in February 2008.  
While the examiner provided the audiometric findings, they 
failed to comment on the functional effects caused by the 
hearing disability.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Another 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the extent and severity of his 
service-connected bilateral hearing 
loss.  The claims file must be made 
available to the examiner and all 
indicated studies should be performed.  
The examiner is specifically requested 
to fully describe the functional 
effects caused by the Veteran's 
hearing disability pursuant to the 
decision in Martinak.    

2.	After all development is complete, 
readjudicate the claim.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


